Mathews, J.
delivered the opinion of the court. After a verdict, found in favour of the plaintiff in this case, a motion was made in the court below to obtain a new trial, founded on several affidavits as stated in the record ; which having been overruled and judgment given ac*170cording to the verdict, the defendant appealed.
Morse for the plaintiff, Eustis for the defendant.
East’n District.
June, 1820.
The correctness of the decision by which the motion for a new trial was overruled is not now questioned ; and the verdict and judgment are supported by law and the evidence of the case. It is, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.